 


109 HR 4994 IH: Medicare Access to Complex Rehabilitation and Assistive Technology Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4994 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Lewis of Kentucky introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to exempt complex rehabilitation products and assistive technology products from the Medicare competitive acquisition program. 
 
 
1.Short titleThis Act may be cited as the Medicare Access to Complex Rehabilitation and Assistive Technology Act of 2006. 
2.Exemption of complex rehabilitation and assistive technology from the Medicare competitive acquisition program 
(a)In generalSection 1847(a) of the Social Security Act (42 U.S.C. 1395w-3(a)) is amended— 
(1)in paragraph (2)(A)— 
(A)by striking but excluding and all that follows through Cosmetic Act. and inserting but excluding—; and 
(B)by adding at the end the following new clauses: 
 
(i)class III devices under the Federal Food, Drug, and Cosmetic Act; and 
(ii)complex rehabilitation products and assistive technology products (described in paragraph (7)(A)) that are prescribed by a physician and provided by a supplier that is accredited by an independent accreditation organization designated under section 1834(a)(20)(B).; and 
(2)by adding at the end the following new paragraph: 
 
(7)Complex rehabilitation products and assistive technology products described 
(A)In generalFor purposes of paragraph (2)(A)(ii), complex rehabilitation products and assistive technology products described in this subparagraph are medically necessary adaptive seating, positioning, and mobility devices and speech generating devices that are evaluated, fitted, configured, adjusted, or programmed to meet the specific and unique needs of an individual with a primary diagnosis resulting from injury or trauma or which is neuromuscular in nature. Such a primary diagnosis includes spinal cord injury, traumatic brain injury, cerebral palsy, muscular dystrophy, spinal muscular atrophy, spina bifida, amyotrophic lateral sclerosis, multiple sclerosis, or any other disease or disability identified by the Secretary as requiring the use of such devices.  
(B)Establishment of medical necessityFor purposes of subparagraph (A), in establishing medical necessity of a device described in such subparagraph for the treatment of an individual, the Secretary shall consider whether the device is expected to be necessary for such treatment taking into account the diagnosis, prognosis, and functional need of the individual and the expected progression of the disease or disability involved. . 
(b)Effective dateThe amendments made by subsection (a) shall be effective as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).  
 
